


Exhibit 10.31

 

XPLORE TECHNOLOGIES CORP.

 

2009 STOCK INCENTIVE PLAN

 

(Adopted by the Board of Directors on July 28, 2009)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1.

ESTABLISHMENT AND PURPOSE

1

SECTION 2.

DEFINITIONS

1

(a)

“Affiliate”

1

(b)

“Award”

1

(c)

“Board of Directors”

1

(d)

“Business Combination”

1

(e)

“Change of Control”

1

(f)

“Code”

3

(g)

“Committee”

3

(h)

“Corporate Transaction”

3

(i)

“Corporation”

3

(j)

“Consultant”

3

(k)

“Director”

3

(l)

“Effective Date”

3

(m)

“Employee”

4

(n)

“Exchange Act”

4

(o)

“Exercise Price”

4

(p)

“Fair Market Value”

4

(q)

“Incumbent Board”

4

(r)

“ISO”

4

(s)

“Nonstatutory Option” or “NSO”

4

(t)

“Offeree”

5

(u)

“Option”

5

(v)

“Optionee”

5

(w)

“Outstanding Common Stock”

5

(x)

“Outstanding Voting Securities”

5

(y)

“Parent”

5

(z)

“Participant”

5

(aa)

“Person”

5

(bb)

“Plan”

5

(cc)

“Purchase Price”

5

(dd)

“Restricted Share”

5

(ee)

“Restricted Share Agreement”

5

 

i

--------------------------------------------------------------------------------


 

(ff)

“Restricted Stock Unit”

5

(gg)

“Restricted Stock Unit Agreement”

5

(hh)

“SAR”

6

(ii)

“SAR Agreement”

6

(jj)

“Service”

6

(kk)

“Share”

6

(ll)

“Stock”

6

(mm)

“Stock Option Agreement”

6

(nn)

“Subsidiary”

6

SECTION 3.

ADMINISTRATION

6

(a)

Committee Composition

6

(b)

Committee for Non-Officer Grants

6

(c)

Committee Responsibilities

7

SECTION 4.

ELIGIBILITY

8

(a)

General Rule

8

(b)

Ten-Percent Stockholders

8

(c)

Attribution Rules

8

(d)

Outstanding Stock

9

SECTION 5.

STOCK SUBJECT TO PLAN

9

(a)

Basic Limitation

9

(b)

Award Limitation

9

(c)

Additional Shares

9

SECTION 6.

TERMS AND CONDITIONS OF OPTIONS

9

(a)

Stock Option Agreement

9

(b)

Number of Shares

10

(c)

Exercise Price

10

(d)

Withholding Taxes

10

(e)

Exercisability and Term

10

(f)

Exercise of Options

10

(g)

Effect of Change of Control

10

(h)

No Rights as a Stockholder

11

(i)

Restrictions on Transfer of Shares

11

(j)

Buyout Provisions

11

SECTION 7.

RESTRICTED SHARES

11

(a)

Restricted Share Agreement

11

(b)

Payment for Awards

11

(c)

Vesting

11

 

ii

--------------------------------------------------------------------------------


 

(d)

Voting and Dividend Rights

11

(e)

Restrictions on Transfer of Shares

12

SECTION 8.

PAYMENT FOR SHARES

12

(a)

General Rule

12

(b)

Surrender of Stock

12

(c)

Services Rendered

12

(d)

Cashless Exercise

12

(e)

Exercise/Pledge

12

(f)

Promissory Note

12

(g)

Other Forms of Payment

12

(h)

Limitations under Applicable Law

13

SECTION 9.

STOCK APPRECIATION RIGHTS

13

(a)

SAR Agreement

13

(b)

Number of Shares

13

(c)

Exercise Price

13

(d)

Exercisability and Term

13

(e)

Effect of Change of Control

13

(f)

Exercise of SARs

13

(g)

Modification or Assumption of SARs

13

(h)

Buyout Provisions

14

SECTION 10.

RESTRICTED STOCK UNITS

14

(a)

Restricted Stock Unit Agreement

14

(b)

Payment for Awards

14

(c)

Vesting Conditions

14

(d)

Voting and Dividend Rights

14

(e)

Form and Time of Settlement of Restricted Stock Units

14

(f)

Death of Recipient

15

(g)

Creditors’ Rights

15

SECTION 11.

ADJUSTMENT OF SHARES; CORPORATE TRANSACTIONS

15

(a)

Adjustments

15

(b)

Dissolution or Liquidation

15

(c)

Corporate Transactions

16

(d)

Reservation of Rights

17

SECTION 12.

AWARDS UNDER OTHER PLANS

17

SECTION 13.

LEGAL AND REGULATORY REQUIREMENTS

17

SECTION 14.

WITHHOLDING TAXES

17

(a)

General

17

 

iii

--------------------------------------------------------------------------------


 

(b)

Share Withholding

18

SECTION 15.

TRANSFERABILITY OF AWARDS

18

SECTION 16.

NO EMPLOYMENT RIGHTS

18

SECTION 17.

APPLICABLE LAW

18

SECTION 18.

DURATION AND AMENDMENTS

18

(a)

Term of the Plan

18

(b)

Right to Amend or Terminate the Plan

18

(c)

Effect of Termination

19

SECTION 19.

EXECUTION

20

 

iv

--------------------------------------------------------------------------------


 

XPLORE TECHNOLOGIES CORP.

 

2009 STOCK INCENTIVE PLAN

 


SECTION 1.         ESTABLISHMENT AND PURPOSE.


 

The Plan was adopted by the Board of Directors on July 28, 2009, and shall be
effective retroactively to June 10, 2009. The purpose of the Plan is to promote
the long-term success of the Corporation and the creation of stockholder value
by (a) encouraging Employees, Directors and Consultants to focus on strategic
long-range objectives, (b) encouraging the attraction and retention of
Employees, Directors and Consultants with exceptional qualifications and
(c) aligning the interests of Employees, Directors and Consultants with those of
stockholders through increased stock ownership and equity based compensation. 
The Plan seeks to achieve this purpose by providing for Awards in the form of
Options (which may constitute ISOs or NSOs), Restricted Shares, Restricted Stock
Units, and SARs.

 


SECTION 2.         DEFINITIONS.


 

(a)          “Affiliate” shall mean any Person that directly or indirectly
controls, is controlled by, or is under common control with the Corporation.

 

(b)          “Award” shall mean any award of an Option, Restricted Shares,
Restricted Stock Units, or a SAR under the Plan.

 

(c)           “Board of Directors” shall mean the Board of Directors of the
Corporation, as constituted from time to time.

 

(d)          “Business Combination” shall mean a merger or consolidation
involving the Corporation.

 

(e)           “Change of Control” shall mean the occurrence of any of the
following events:

 


(I)            UPON CONSUMMATION OF A BUSINESS COMBINATION UNLESS, FOLLOWING
SUCH BUSINESS COMBINATION,


 

(A)          ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE
THE BENEFICIAL OWNERS, RESPECTIVELY, OF THE OUTSTANDING COMMON STOCK AND THE
OUTSTANDING VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION
BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF, RESPECTIVELY, THE
THEN OUTSTANDING SHARES OF COMMON STOCK (OR COMMON EQUITY) AND THE COMBINED
VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS OF THE CORPORATION OR OTHER ENTITY
RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING A CORPORATION OR OTHER
ENTITY WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE CORPORATION EITHER
DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES),

 

1

--------------------------------------------------------------------------------


 

(B)           NO PERSON (EXCLUDING ANY CORPORATION OR OTHER ENTITY RESULTING
FROM SUCH BUSINESS COMBINATION OR ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST)
SPONSORED OR MAINTAINED BY THE CORPORATION OR A SUBSIDIARY OR SUCH OTHER
CORPORATION OR OTHER ENTITY RESULTING FROM SUCH BUSINESS COMBINATION)
BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 30% OR MORE OF, RESPECTIVELY, THE
THEN OUTSTANDING SHARES OF COMMON STOCK (OR COMMON EQUITY) OF THE CORPORATION OR
OTHER ENTITY RESULTING FROM SUCH BUSINESS COMBINATION OR THE COMBINED VOTING
POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION OR OTHER
ENTITY EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP IS BASED ON THE BENEFICIAL
OWNERSHIP, DIRECTLY OR INDIRECTLY, OF OUTSTANDING COMMON STOCK OR OUTSTANDING
VOTING SECURITIES IMMEDIATELY PRIOR TO THE BUSINESS COMBINATION, AND

 

(C)           AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS (OR
SIMILAR GOVERNING BODY) OF THE CORPORATION OR OTHER ENTITY RESULTING FROM SUCH
BUSINESS COMBINATION WERE MEMBERS OF THE BOARD OF DIRECTORS AT THE TIME OF THE
EXECUTION OF THE INITIAL AGREEMENT, OR OF THE ACTION OF THE BOARD OF DIRECTORS,
PROVIDING FOR SUCH BUSINESS COMBINATION; OR

 


(II)           UPON THE CONSUMMATION OF THE SALE, LEASE OR EXCHANGE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION; OR


 


(III)          ON THE DATE THAT INDIVIDUALS WHO CONSTITUTE THE INCUMBENT BOARD
CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD OF
DIRECTORS; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL WHO BECOMES A MEMBER OF THE
BOARD OF DIRECTORS ON OR SUBSEQUENT TO THE DAY IMMEDIATELY FOLLOWING THE
EFFECTIVE DATE WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE CORPORATION’S
STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE MEMBERS OF
THE BOARD OF DIRECTORS THEN COMPRISING THE INCUMBENT BOARD SHALL BE CONSIDERED
AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD, BUT EXCLUDING,
FOR PURPOSES OF THIS PROVISO, ANY SUCH INDIVIDUAL WHOSE APPOINTMENT TO THE BOARD
OF DIRECTORS OCCURS AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH
RESPECT TO THE ELECTION OR REMOVAL OF A MEMBER OR MEMBERS OF THE BOARD OF
DIRECTORS, AN ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS OR ANY
OTHER ACTUAL OR THREATENED ACTION BY, OR ON BEHALF OF, ANY PERSON OTHER THAN THE
INCUMBENT BOARD; OR


 


(IV)          UPON THE ACQUISITION ON OR AFTER THE DATE OF THE EFFECTIVE DATE BY
ANY PERSON OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED
UNDER THE EXCHANGE ACT) OF 30% OR MORE OF EITHER:


 

(A)          THE THEN OUTSTANDING COMMON STOCK, OR

 

(B)           THE COMBINED VOTING POWER OF THE OUTSTANDING VOTING SECURITIES;

 

PROVIDED, HOWEVER, THAT THE FOLLOWING ACQUISITIONS SHALL NOT BE DEEMED TO BE
COVERED BY THIS SUBPARAGRAPH (IV):

 

2

--------------------------------------------------------------------------------


 

(x)            any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by or at the direction of the Corporation or any Subsidiary,

 

(y)           any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any Subsidiary, or

 

(z)            any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any Person pursuant to a transaction which complies with clauses
(A), (B) and (C) of Section 2(e)(i) of this Plan; or

 


(V)           UPON THE APPROVAL BY THE STOCKHOLDERS OF THE CORPORATION OF A
COMPLETE LIQUIDATION OR DISSOLUTION OF THE CORPORATION.


 


FOR AVOIDANCE OF DOUBT, A CHANGE OF CONTROL DOES NOT OCCUR SOLELY BECAUSE A
PERSON BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 30% OR MORE OF OUTSTANDING
COMMON STOCK OR OUTSTANDING VOTING SECURITIES AS OF THE EFFECTIVE DATE.


 

(f)            “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(g)          “Committee” shall mean the Compensation Committee as designated by
the Board of Directors, which is authorized to administer the Plan, as described
in Section 3 hereof.

 

(h)          “Consultant” shall mean a consultant or advisor who provides bona
fide services to the Corporation, a Parent, a Subsidiary or an Affiliate as an
independent contractor (not including service as a member of the Board of
Directors) or a member of the board of directors of a Parent or a Subsidiary, in
each case who is not an Employee.

 

(i)           “Corporate Transaction” shall mean an event that constitutes a
“Change of Control” pursuant to subsection (i), subsection (ii) or subsection
(iv) of Section 2(e); provided, however, that solely for purposes of this
definition, the words “30% or more” in subsection (iv) of Section 2(e) shall be
replaced with the words “more than 50%”.

 

(j)            “Corporation” shall mean Xplore Technologies Corp., a Delaware
corporation.

 

(k)          “Director” shall mean a member of the Board of Directors.

 

(l)           “Effective Date” shall mean June 10, 2009, provided that the Plan
is approved by the Corporation’s stockholders at any time within twelve months
after such date.  Upon approval of the Plan by the stockholders of the
Corporation, all Awards granted on or after the Effective Date shall be fully
effective as if such stockholders had approved the Plan on the Effective Date. 
If the stockholders of the Corporation do not approve the Plan within twelve
months after the Effective Date, any Awards granted shall be null and void and
of no effect.

 

3

--------------------------------------------------------------------------------


 

(m)          “Employee” shall mean any individual who is a common-law employee
of the Corporation, a Parent, a Subsidiary or an Affiliate.

 

(n)          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(o)          “Exercise Price” shall mean (a) in the case of an Option, the
amount for which one Share may be purchased upon exercise of such Option, as
specified in the applicable Stock Option Agreement (or the addendum thereto),
and (b) in the case of a SAR, an amount, as specified in the applicable SAR
Agreement (or the addendum thereto), which is subtracted from the Fair Market
Value of one Share in determining the amount payable upon exercise of such SAR.

 

(p)          “Fair Market Value” with respect to a Share, shall mean the market
price of one Share, determined by the Committee or the Board of Directors as
follows:

 

(i)            If the Stock is listed on the New York Stock Exchange, Nasdaq
Global Select Market, Nasdaq Global Market, Nasdaq Capital Market or another
national securities exchange and sales prices are regularly reported for the
Stock, then the Fair Market Value shall be equal to the closing selling price as
quoted on such exchange (or the exchange with the greatest volume of trading in
the Common Stock) on such date, or if such date is not a trading day, on the
most recent trading day immediately prior to such date;

 


(II)           IF CLOSING SELLING PRICES ARE NOT REGULARLY REPORTED FOR THE
STOCK AS DESCRIBED IN CLAUSE (I), BUT BID AND ASKED PRICES FOR THE COMMON STOCK
ARE REGULARLY REPORTED ON THE OTC BULLETIN BOARD OR ANOTHER REGULATED QUOTATION
SERVICE, THEN THE FAIR MARKET VALUE SHALL BE THE ARITHMETIC MEAN BETWEEN THE
CLOSING OR LAST BID AND ASKED PRICES FOR THE COMMON STOCK ON SUCH DATE, OR IF
SUCH DATE IS NOT A TRADING DAY OR THERE ARE NO BID AND ASKED PRICES FOR SUCH
DATE, ON THE MOST RECENT TRADING DAY IMMEDIATELY PRIOR TO SUCH DATE ON WHICH BID
AND ASKED PRICES ARE AVAILABLE; OR


 


(III)          IF THE FOREGOING PROVISIONS ARE NOT APPLICABLE, THEN THE FAIR
MARKET VALUE SHALL BE DETERMINED BY THE COMMITTEE OR THE BOARD OF DIRECTORS IN
GOOD FAITH ON SUCH BASIS AS IT DEEMS APPROPRIATE.


 

In all cases, the determination of Fair Market Value by the Committee or the
Board of Directors shall be conclusive and binding on all persons.

 

(q)          “Incumbent Board” shall mean the individuals who constitute the
Board of Directors as of 11:59 p.m. (Central) on the Effective Date.

 

(r)           “ISO” shall mean an employee incentive stock option described in
Section 422 of the Code.

 

(s)           “Nonstatutory Option” or “NSO” shall mean an employee stock option
that is not an ISO.

 

4

--------------------------------------------------------------------------------


 

(t)           “Offeree” shall mean an individual to whom the Committee or the
Board of Directors has offered the right to acquire Shares under the Plan (other
than upon exercise of an Option).

 

(u)          “Option” shall mean an ISO or NSO granted under the Plan and
entitling the holder to purchase Shares.

 

(v)           “Optionee” shall mean an individual or estate who holds an Option
or SAR.

 

(w)          “Outstanding Common Stock” shall mean the outstanding shares of
Stock.

 

(x)           “Outstanding Voting Securities” shall mean the outstanding voting
securities of the Corporation entitled to vote generally in the election of
members of the Board of Directors.

 

(y)           “Parent” shall mean any corporation or other entity (other than
the Corporation) in an unbroken chain of corporations or other entities ending
with the Corporation, if each of the corporations or other entities other than
the Corporation owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation or other entity that attains the status of a Parent on a date after
the adoption of the Plan shall be a Parent commencing as of such date.

 

(z)           “Participant” shall mean an individual or estate who holds an
Award.

 

(aa)        “Person” shall mean any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

 

(bb)        “Plan” shall mean this Xplore Technologies Corp. 2009 Stock
Incentive Plan, as amended from time to time.

 

(cc)         “Purchase Price” shall mean the consideration for which one Share
may be acquired under the Plan (other than upon exercise of an Option), as
specified by the Committee or the Board of Directors.

 

(dd)        “Restricted Share” shall mean a Share awarded under the Plan and
subject to the terms, conditions and restrictions set forth in a Restricted
Share Agreement.

 

(ee)         “Restricted Share Agreement” shall mean the agreement between the
Corporation and the recipient of a Restricted Share that contains the terms,
conditions and restrictions pertaining to such Restricted Shares.

 

(ff)           “Restricted Stock Unit” shall mean a bookkeeping entry
representing the Corporation’s obligation to deliver one Share (or distribute
cash) on a future date in accordance with the provisions of a Restricted Stock
Unit Agreement.

 

(gg)        “Restricted Stock Unit Agreement” shall mean the agreement between
the Corporation and the recipient of a Restricted Stock Unit that contains the
terms, conditions and restrictions pertaining to such Restricted Stock Unit.

 

5

--------------------------------------------------------------------------------

 

(hh)        “SAR” shall mean a stock appreciation right granted under the Plan.

 

(ii)          “SAR Agreement” shall mean the agreement between the Corporation
and an Optionee that contains the terms, conditions and restrictions pertaining
to his or her SAR.

 

(jj)           “Service” shall mean service as an Employee, Consultant or
Director, subject to such further limitations as may be set forth in the Plan or
the applicable Stock Option Agreement, Restricted Share Agreement, Restricted
Stock Unit Agreement or SAR Agreement.  Service does not terminate when an
Employee goes on a bona fide leave of absence that was approved by the
Corporation in writing if the terms of the leave provide for continued Service
crediting, or when continued Service crediting is required by applicable law. 
However, for purposes of determining whether an Option is has ISO status, an
Employee’s employment will be treated as terminating 90 days after such Employee
went on leave unless such Employee’s right to return to active work is
guaranteed by law or by a contract.  Service terminates in any event when the
approved leave ends unless such Employee immediately returns to active work. 
The Corporation shall be entitled to determine in its sole discretion which
leaves of absence count toward Service and when Service terminates for all
purposes under the Plan.

 

(kk)        “Share” shall mean one share of Stock.

 

(ll)          “Stock” shall mean the common stock of the Corporation, par value
$0.001 per share.

 

(mm)       “Stock Option Agreement” shall mean the agreement between the
Corporation and an Optionee that contains the terms, conditions and restrictions
pertaining to such Option.

 

(nn)        “Subsidiary” shall mean any corporation or other entity if the
Corporation or one or more other Subsidiaries own not less than 50% of the total
combined voting power of all classes of outstanding stock (or equity) of such
corporation or other entity. A corporation or other entity that attains the
status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

 


SECTION 3.                            ADMINISTRATION.


 

(a)          Committee Composition. The Plan shall be administered by the Board
of Directors or a Committee appointed by the Board of Directors.  The Committee
shall consist of two or more members of the Board of Directors.  In addition, to
the extent required by the Board of Directors, the composition of the Committee
shall satisfy (i) such requirements as the Securities and Exchange Commission
may establish for administrators acting under plans intended to qualify for
exemption under Rule 16b-3 (or its successor) under the Exchange Act; and (ii)
such requirements as the Internal Revenue Service may establish for outside
directors acting under plans intended to qualify for exemption under Section
162(m)(4)(C) of the Code.

 

(b)          Committee for Non-Officer Grants.  The Board of Directors may also
appoint one or more separate committees of the Board of Directors, each composed
of one or more members of the Board of Directors who need not satisfy the
requirements of Section 3(a), who may administer the Plan with respect to
Employees who are not considered officers or directors of the

 

6

--------------------------------------------------------------------------------


 

Corporation under Section 16 of the Exchange Act, may grant Awards under the
Plan to such Employees and may determine all terms of such grants.  Within the
limitations of the preceding sentence, any reference in the Plan to the
Committee shall include such committee or committees appointed pursuant to the
preceding sentence.

 

To the extent permitted by applicable laws, the Board of Directors may also
authorize one or more officers of the Corporation to designate Employees, other
than persons subject to Section 16 of the Exchange Act, to receive Awards and to
determine the number of such Awards to be received by such Employees; provided,
however, that the Board of Directors shall specify the aggregate limit (i.e.,
the number of Shares underlying all such Awards) and the individual limit (i.e.,
the number of Shares underlying any individual Award so granted) that such
officer or officers may so award in any calendar year.

 

(c)           Committee Responsibilities.  Subject to the provisions of the
Plan, the Committee or Board of Directors shall have full authority and
discretion to take the following actions:

 


(I)            TO INTERPRET THE PLAN AND TO APPLY ITS PROVISIONS;


 


(II)           TO ADOPT, AMEND OR RESCIND RULES, PROCEDURES AND FORMS RELATING
TO THE PLAN;


 


(III)          TO ADOPT, AMEND OR TERMINATE SUB-PLANS ESTABLISHED FOR THE
PURPOSE OF SATISFYING APPLICABLE FOREIGN LAWS, INCLUDING QUALIFYING FOR
PREFERRED TAX TREATMENT UNDER APPLICABLE FOREIGN TAX LAWS;


 


(IV)          TO AUTHORIZE ANY PERSON TO EXECUTE, ON BEHALF OF THE CORPORATION,
ANY INSTRUMENT REQUIRED TO CARRY OUT THE PURPOSES OF THE PLAN;


 


(V)           TO DETERMINE WHEN AWARDS ARE TO BE GRANTED UNDER THE PLAN;


 


(VI)          TO SELECT THE OFFEREES AND OPTIONEES;


 


(VII)         TO DETERMINE THE NUMBER OF SHARES TO BE MADE SUBJECT TO EACH
AWARD;


 


(VIII)        TO PRESCRIBE THE TERMS AND CONDITIONS OF EACH AWARD, INCLUDING THE
EXERCISE PRICE, THE PURCHASE PRICE, THE PERFORMANCE CRITERIA, THE PERFORMANCE
PERIOD, AND THE VESTING OR DURATION OF THE AWARD (INCLUDING ACCELERATING THE
VESTING OF AWARDS, EITHER AT THE TIME OF THE AWARD OR THEREAFTER, WITHOUT THE
CONSENT OF THE PARTICIPANT), TO DETERMINE WHETHER AN OPTION IS TO BE CLASSIFIED
AS AN ISO OR AS A NSO, AND TO SPECIFY THE PROVISIONS OF THE AGREEMENT RELATING
TO SUCH AWARD;


 


(IX)           TO AMEND ANY OUTSTANDING AWARD AGREEMENT, SUBJECT TO APPLICABLE
LEGAL RESTRICTIONS AND TO THE CONSENT OF THE PARTICIPANT IF THE PARTICIPANT’S
RIGHTS OR OBLIGATIONS WOULD BE MATERIALLY IMPAIRED;


 


(X)            TO PRESCRIBE THE CONSIDERATION FOR THE GRANT OF EACH AWARD OR
OTHER RIGHT UNDER THE PLAN AND TO DETERMINE THE SUFFICIENCY OF SUCH
CONSIDERATION;

 

7

--------------------------------------------------------------------------------


 


(XI)           TO DETERMINE THE DISPOSITION OF EACH AWARD OR OTHER RIGHT UNDER
THE PLAN IN THE EVENT OF A PARTICIPANT’S DIVORCE OR DISSOLUTION OF MARRIAGE;


 


(XII)          TO DETERMINE WHETHER AWARDS UNDER THE PLAN WILL BE GRANTED IN
REPLACEMENT OF OTHER GRANTS UNDER AN INCENTIVE OR OTHER COMPENSATION PLAN OF AN
ACQUIRED BUSINESS;


 


(XIII)         TO CORRECT ANY DEFECT, SUPPLY ANY OMISSION, OR RECONCILE ANY
INCONSISTENCY IN THE PLAN OR ANY AWARD AGREEMENT;


 


(XIV)        TO ESTABLISH OR VERIFY THE EXTENT OF SATISFACTION OF ANY
PERFORMANCE GOALS OR OTHER CONDITIONS APPLICABLE TO THE GRANT, ISSUANCE,
EXERCISABILITY, VESTING AND/OR ABILITY TO RETAIN ANY AWARD; AND


 


(XV)         TO TAKE ANY OTHER ACTIONS DEEMED NECESSARY OR ADVISABLE FOR THE
ADMINISTRATION OF THE PLAN.


 

Notwithstanding the authority granted under this provision, to the extent an
Award is intended to qualify for the exemption under Section 162(m)(4)(C) of the
Code, as determined by the Committee or Board of Directors, only a Committee
that satisfies the requirements of Treasury Regulations Section 1.162-27(e)(3)
shall (i) make such Award, and (ii) if such Award requires the attainment of a
performance goal as condition to the making, vesting or settlement of the Award,
set the applicable performance goal and certify the extent to which it is
attained.

 

Subject to the requirements of applicable law, the Committee or Board of
Directors may designate persons other than members of the Committee to carry out
its responsibilities and may prescribe such conditions and limitations as it may
deem appropriate, except that the Committee or Board of Directors may not
delegate its authority with regard to the selection for participation of or the
granting of Awards under the Plan to persons subject to Section 16 of the
Exchange Act.  All decisions, interpretations and other actions of the Committee
or Board of Directors shall be final and binding on all Participants, and all
persons deriving their rights from a Participant.  No member of the Committee or
Board of Directors shall be liable for any action that he or she has taken or
has failed to take in good faith with respect to the Plan or any Award.

 


SECTION 4.                            ELIGIBILITY.


 

(a)          General Rule. Only Employees shall be eligible for the grant of
ISOs. Only Employees, Consultants and Directors shall be eligible for the grant
of NSOs, Restricted Shares, Restricted Stock Units or SARs.

 

(b)          Ten-Percent Stockholders. An Employee who owns more than 10% of the
total combined voting power of all classes of outstanding stock of the
Corporation, a Parent or Subsidiary shall not be eligible for the grant of an
ISO unless such grant satisfies the requirements of Section 422(c)(5) of the
Code.

 

(c)           Attribution Rules. For purposes of Section 4(b) above, in
determining stock ownership, an Employee shall be deemed to own the stock owned,
directly or indirectly, by or

 

8

--------------------------------------------------------------------------------


 

for such Employee’s brothers, sisters, spouse, ancestors and lineal descendants.
Stock owned, directly or indirectly, by or for a corporation, partnership,
estate or trust shall be deemed to be owned proportionately by or for its
stockholders, partners or beneficiaries.

 

(d)          Outstanding Stock. For purposes of Section 4(b) above, “outstanding
stock” shall include all stock actually issued and outstanding immediately after
the grant but shall not include shares authorized for issuance under outstanding
options held by the Employee or by any other person.

 


SECTION 5.                            STOCK SUBJECT TO PLAN.

 

(a)          Basic Limitation.  Shares offered under the Plan shall be
authorized but unissued Shares or treasury Shares.  The aggregate number of
Shares authorized for issuance as Awards under the Plan shall not exceed
19,400,000 Shares.  The limitation of this Section 5(a) shall be subject to
adjustment pursuant to Section 11.  The number of Shares that are subject to
Awards outstanding at any time under the Plan shall not exceed the number of
Shares which then remain available for issuance under the Plan.  The
Corporation, during the term of the Plan, shall at all times reserve and keep
available sufficient Shares to satisfy the requirements of the Plan.

 

(b)          Award Limitation.  Subject to the provisions of Section 11, no
Participant may receive Awards under the Plan in any calendar year that relate
to more than 8,000,000 Shares.

 

(c)           Additional Shares.  If an Award expires or becomes unexercisable
without having been exercised in full, or, with respect to Restricted Shares or
Restricted Stock Units, is forfeited to or repurchased by the Corporation due to
failure to vest, the unpurchased Shares (or for Awards other than Options or
SARs the forfeited or repurchased Shares) which were subject thereto will become
available for future grant or sale under the Plan (unless the Plan has
terminated).  With respect to SARs, only Shares actually issued pursuant to a
SAR will cease to be available under the Plan; all remaining Shares under SARs
will remain available for future grant or sale under the Plan (unless the Plan
has terminated).  Shares that have actually been issued under the Plan under any
Award will not be returned to the Plan and will not become available for future
distribution under the Plan; provided, however, that if Shares issued pursuant
to Awards of Restricted Shares or Restricted Stock Units are repurchased by the
Corporation or are forfeited to the Corporation, such Shares will become
available for future grant under the Plan.  Shares used to pay the exercise
price of an Award or to satisfy the tax withholding obligations related to an
Award will become available for future grant or sale under the Plan.  To the
extent an Award under the Plan is paid out in cash rather than Shares, such cash
payment will not result in reducing the number of Shares available for issuance
under the Plan.

 


SECTION 6.                            TERMS AND CONDITIONS OF OPTIONS.


 

(a)          Stock Option Agreement.  Each grant of an Option under the Plan
shall be evidenced by a Stock Option Agreement between the Optionee and the
Corporation.  Such Option shall be subject to all applicable terms and
conditions of the Plan and may be subject to any other terms and conditions
which are not inconsistent with the Plan and which the Committee or Board of
Directors deems appropriate for inclusion in a Stock Option Agreement.  The
Stock Option Agreement shall specify whether the Option is an ISO or an NSO. 
The

 

9

--------------------------------------------------------------------------------


 

provisions of the various Stock Option Agreements entered into under the Plan
need not be identical.  Options may be granted in consideration of a reduction
in the Optionee’s other compensation.

 

(b)          Number of Shares.  Each Stock Option Agreement shall specify the
number of Shares that are subject to the Option (subject to adjustment in
accordance with Section 11).

 

(c)           Exercise Price.  Each Stock Option Agreement shall specify the
Exercise Price. The Exercise Price of an ISO shall not be less than 100% of the
Fair Market Value of a Share on the date of grant, except as otherwise provided
in Section 4(b).  Subject to the foregoing in this Section 6(c), the Exercise
Price under any Option shall be determined by the Committee or Board of
Directors at their discretion.  The Exercise Price shall be payable in one of
the forms described in Section 8.

 

(d)          Withholding Taxes.  As a condition to the exercise of an Option,
the Optionee shall make such arrangements as the Corporation may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.  The Optionee shall also make
such arrangements as the Corporation may require for the satisfaction of any
federal, state, local or foreign withholding tax obligations that may arise in
connection with the disposition of Shares acquired by exercising an Option.

 

(e)           Exercisability and Term.  Each Stock Option Agreement shall
specify the date when all or any installment of the Option is to become
exercisable.  The Stock Option Agreement shall also specify the term of the
Option; provided, however, that the term of an ISO shall in no event exceed 10
years from the date of grant (five years for Employees described in Section
4(b)).  A Stock Option Agreement may provide for accelerated exercisability in
the event of the Optionee’s death, disability, or retirement or other events and
may provide for expiration prior to the end of its term in the event of the
termination of the Optionee’s Service. Options may be awarded in combination
with SARs, and such an Award may provide that the Options will not be
exercisable unless the related SARs are forfeited.  Subject to the foregoing in
this Section 6(e), the Committee or Board of Directors at their discretion shall
determine when all or any installment of an Option is to become exercisable and
when an Option is to expire.

 

(f)            Exercise of Options.  Each Stock Option Agreement shall set forth
the extent to which the Optionee shall have the right to exercise the Option
following termination of the Optionee’s Service with the Corporation and its
Subsidiaries, and the right to exercise the Option of any executors or
administrators of the Optionee’s estate or any person who has acquired such
Option(s) directly from the Optionee by bequest or inheritance. Such provisions
shall be determined in the discretion of the Committee or Board of Directors,
need not be uniform among all Options issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination of Service.

 

(g)          Effect of Change of Control.  The Committee or Board of Directors
may determine, at the time of granting an Option or thereafter, that such Option
shall become exercisable as to all or part of the Shares subject to such Option
upon a Change of Control.

 

10

--------------------------------------------------------------------------------


 

(h)          No Rights as a Stockholder.  An Optionee, or a permitted transferee
of an Optionee, shall have no rights as a stockholder of the Corporation with
respect to any Shares covered by the Option until the date of the issuance of
the Shares underlying the Option upon a valid exercise thereof.

 

(i)           Restrictions on Transfer of Shares.  Any Shares issued upon
exercise of an Option shall be subject to such special forfeiture conditions,
rights of repurchase, rights of first refusal and other transfer restrictions as
the Committee or Board of Directors may determine.  Such restrictions shall be
set forth in the applicable Stock Option Agreement and shall apply in addition
to any general restrictions that may apply to all holders of Shares.

 

(j)            Buyout Provisions.  The Committee or Board of Directors may at
any time (a) offer to buy out for a payment in cash or cash equivalents an
Option previously granted or (b) authorize an Optionee to elect to cash out an
Option previously granted, in either case at such time and based upon such terms
and conditions as the Committee or Board of Directors shall establish.

 


SECTION 7.                            RESTRICTED SHARES.


 

(a)          Restricted Share Agreement.  Each grant of Restricted Shares under
the Plan shall be evidenced by a Restricted Share Agreement between the
recipient and the Corporation.  Such Restricted Shares shall be subject to all
applicable terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan.  The provisions of the various Restricted Share
Agreements entered into under the Plan need not be identical.  Restricted Shares
may be granted in consideration of a reduction in the recipient’s other
compensation.

 

(b)          Payment for Awards.  Restricted Shares may be sold or awarded under
the Plan for such consideration as the Committee or Board of Directors may
determine, including cash, cash equivalents, full-recourse promissory notes,
past services and future services.

 

(c)           Vesting.  Each Award of Restricted Shares may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Share Agreement.  A
Restricted Share Agreement may provide for accelerated vesting in the event of
the Participant’s death, disability or retirement or other events.  The
Committee or Board of Directors may determine, at the time of granting
Restricted Shares or thereafter, that all or part of such Restricted Shares
shall become vested upon a Change of Control.  Except as may be set forth in a
Restricted Share Agreement, vesting of the Restricted Shares shall cease on the
termination of the Participant’s Service.

 

(d)          Voting and Dividend Rights.  The holders of Restricted Shares
awarded under the Plan shall have the same voting, dividend and other rights as
the Corporation’s other stockholders.  A Restricted Share Agreement, however,
may require that the holders of Restricted Shares invest any cash dividends
received in additional Restricted Shares.  Such additional Restricted Shares
shall be subject to the same conditions and restrictions as the Award with
respect to which the dividends were paid.

 

11

--------------------------------------------------------------------------------


 

(e)           Restrictions on Transfer of Shares.  Restricted Shares shall be
subject to such rights of repurchase, rights of first refusal or other
restrictions as the Committee or Board of Directors may determine. Such
restrictions shall be set forth in the applicable Restricted Share Agreement and
shall apply in addition to any general restrictions that may apply to all
holders of Shares.

 


SECTION 8.                            PAYMENT FOR SHARES.


 

(a)          General Rule.  The entire Exercise Price or Purchase Price of
Shares issued under the Plan shall be payable in lawful money of the United
States of America at the time when such Shares are purchased, except as provided
in Section 8(b) through Section 8(g) below.

 

(b)          Surrender of Stock.  To the extent that a Stock Option Agreement so
provides, payment may be made in entirety or in part by surrendering, or
attesting to the ownership of, Shares which are then owned by the Optionee or
his representative.  Such Shares shall be valued at their Fair Market Value on
the date when the new Shares are purchased under the Plan.  The Optionee shall
not surrender, or attest to the ownership of, Shares in payment of the Exercise
Price if such action would cause the Corporation to recognize compensation
expense (or additional compensation expense) with respect to the Option for
financial reporting purposes.

 

(c)           Services Rendered.  At the discretion of the Committee or Board of
Directors, Shares may be awarded under the Plan in consideration of services
rendered to the Corporation or a Subsidiary prior to the award.  If Shares are
awarded without the payment of a Purchase Price in cash, the Committee or Board
of Directors shall make a determination (at the time of the award) of the value
of the services rendered by the Offeree and the sufficiency of the consideration
to meet the requirements of Section 7(b).

 

(d)          Cashless Exercise.  To the extent that a Stock Option Agreement so
provides, payment may be made in its entirety or in part by delivery (on a form
prescribed by the Corporation) of an irrevocable direction to a securities
broker to sell Shares and to deliver all or part of the sale proceeds to the
Corporation in payment of the aggregate Exercise Price.

 

(e)           Exercise/Pledge.  To the extent that a Stock Option Agreement so
provides, payment may be made in its entirety or in part by delivery (on a form
prescribed by the Corporation) of an irrevocable direction to a securities
broker or lender to pledge Shares, as security for a loan, and to deliver all or
part of the loan proceeds to the Corporation in payment of the aggregate
Exercise Price.

 

(f)            Promissory Note.  To the extent that a Stock Option Agreement or
Restricted Share Agreement so provides, payment may be made in its entirety or
in part by delivering (on a form prescribed by the Corporation) a full-recourse
promissory note.

 

(g)          Other Forms of Payment.  To the extent that a Stock Option
Agreement or Restricted Share Agreement so provides, payment may be made in any
other form that is consistent with applicable laws, regulations and rules.

 

12

--------------------------------------------------------------------------------


 

(h)          Limitations under Applicable Law.  Notwithstanding anything herein
or in a Stock Option Agreement or Restricted Share Agreement to the contrary,
payment may not be made in any form that is unlawful, as determined by the
Committee or Board of Directors in their discretion.

 


SECTION 9.                            STOCK APPRECIATION RIGHTS.


 

(a)          SAR Agreement.  Each grant of a SAR under the Plan shall be
evidenced by a SAR Agreement between the Optionee and the Corporation.  Such SAR
shall be subject to all applicable terms of the Plan and may be subject to any
other terms that are not inconsistent with the Plan.  The provisions of the
various SAR Agreements entered into under the Plan need not be identical.  SARs
may be granted in consideration of a reduction in the Optionee’s other
compensation.

 

(b)          Number of Shares.  Each SAR Agreement shall specify the number of
Shares to which the SAR pertains and shall provide for the adjustment of such
number in accordance with Section 11.

 

(c)           Exercise Price.  Each SAR Agreement shall specify the Exercise
Price, which shall not be less than 100% of the Fair Market Value of a Share on
the date of grant.  A SAR Agreement may specify an Exercise Price that varies in
accordance with a predetermined formula while the SAR is outstanding.

 

(d)          Exercisability and Term.  Each SAR Agreement shall specify the date
when all or any installment of the SAR is to become exercisable.  The SAR
Agreement shall also specify the term of the SAR.  A SAR Agreement may provide
for accelerated exercisability in the event of the Optionee’s death, disability
or retirement or other events.  Except as may be set forth in a SAR Agreement,
vesting of the SAR shall cease on the termination of the Participant’s Service. 
SARs may be awarded in combination with Options, and such an Award may provide
that the SARs will not be exercisable unless the related Options are forfeited.
A SAR may be included in an ISO only at the time of grant but may be included in
an NSO at the time of grant or thereafter. A SAR granted under the Plan may
provide that it will be exercisable only in the event of a Change of Control.

 

(e)           Effect of Change of Control.  The Committee or Board of Directors
may determine, at the time of granting a SAR or thereafter, that such SAR shall
become fully exercisable as to all Shares subject to such SAR upon a Change of
Control.

 

(f)            Exercise of SARs.  Upon exercise of a SAR, the Optionee (or any
person having the right to exercise the SAR after his or her death) shall
receive from the Corporation (a) Shares, (b) cash or (c) a combination of Shares
and cash, as the Committee or Board of Directors shall determine.  The amount of
cash and/or the Fair Market Value of Shares received upon exercise of SARs
shall, in the aggregate, be equal to the amount by which the Fair Market Value
(on the date of surrender) of the Shares subject to the SARs exceeds the
Exercise Price.

 

(g)          Modification or Assumption of SARs.  Within the limitations of the
Plan, the Committee or Board of Directors may modify, extend or assume
outstanding SARs or may

 

13

--------------------------------------------------------------------------------


 

accept the cancellation of outstanding SARs (whether granted by the Corporation
or by another issuer) in return for the grant of new SARs for the same or a
different number of shares and at the same or a different exercise price.  The
foregoing notwithstanding, no modification of a SAR shall, without the consent
of the holder, materially impair his or her rights or increase his or her
obligations under such SAR.

 

(h)          Buyout Provisions.  The Committee or Board of Directors may at any
time (a) offer to buy out for a payment in cash or cash equivalents a SAR
previously granted, or (b) authorize an Optionee to elect to cash out a SAR
previously granted, in either case at such time and based upon such terms and
conditions as the Committee or Board of Directors shall establish.

 


SECTION 10.                     RESTRICTED STOCK UNITS.


 

(a)          Restricted Stock Unit Agreement.  Each grant of Restricted Stock
Units under the Plan shall be evidenced by a Restricted Stock Unit Agreement
between the recipient and the Corporation.  Such Restricted Stock Units shall be
subject to all applicable terms of the Plan and may be subject to any other
terms that are not inconsistent with the Plan.  The provisions of the various
Restricted Stock Unit Agreements entered into under the Plan need not be
identical. Restricted Stock Units may be granted in consideration of a reduction
in the recipient’s other compensation.

 

(b)          Payment for Awards. To the extent that an Award is granted in the
form of Restricted Stock Units, no cash consideration shall be required of the
Award recipients.

 

(c)           Vesting Conditions.  Each Award of Restricted Stock Units may or
may not be subject to vesting. Vesting shall occur, in full or in installments,
upon satisfaction of the conditions specified in the Restricted Stock Unit
Agreement.  A Restricted Stock Unit Agreement may provide for accelerated
vesting in the event of the Participant’s death, disability or retirement or
other events.  The Committee or Board of Directors may determine, at the time of
granting Restricted Stock Units or thereafter, that all or part of such
Restricted Stock Units shall become vested in the event that a Change of Control
occurs with respect to the Corporation.

 

(d)          Voting and Dividend Rights.  The holders of Restricted Stock Units
shall have no voting rights.  Prior to settlement or forfeiture, any Restricted
Stock Unit awarded under the Plan may, at the discretion of the Committee or
Board of Directors, carry with it a right to dividend equivalents.  Such right
entitles the holder to be credited with an amount equal to all cash dividends
paid on one Share for each Restricted Stock Unit that is outstanding.  Dividend
equivalents may be converted into additional Restricted Stock Units.  Settlement
of dividend equivalents may be made in the form of cash, in the form of Shares,
or in a combination of both.  Prior to distribution, any dividend equivalents
which are not paid shall be subject to the same conditions and restrictions
(including, without limitation, any forfeiture conditions) as the Restricted
Stock Units to which they attach.

 

(e)           Form and Time of Settlement of Restricted Stock Units.  Settlement
of vested Restricted Stock Units may be made in the form of (a) cash, (b) Shares
or (c) any combination of both, as determined by the Committee or Board of
Directors.  The actual number of Restricted

 

14

--------------------------------------------------------------------------------


 

Stock Units eligible for settlement may be larger or smaller than the number
included in the original Award, based on predetermined performance factors. 
Methods of converting Restricted Stock Units into cash may include, without
limitation, a method based on the average Fair Market Value of Shares over a
series of trading days.  A Restricted Stock Unit Agreement may provide that
vested Restricted Stock Units may be settled in a lump sum or in installments. 
A Restricted Stock Unit Agreement may provide that the distribution may occur or
commence when all vesting conditions applicable to the Restricted Stock Units
have been satisfied or have lapsed, or it may be deferred to any later date. 
The amount of a deferred distribution may be increased by an interest factor or
by dividend equivalents.  Until an Award of Restricted Stock Units is settled,
the number of such Restricted Stock Units shall be subject to adjustment
pursuant to Section 11.

 

(f)            Death of Recipient.  Any Restricted Stock Units that become
payable after the recipient’s death shall be distributed to the recipient’s
beneficiary or beneficiaries.  Each recipient of Restricted Stock Units under
the Plan shall designate one or more beneficiaries for this purpose by filing
the prescribed form with the Corporation.  A beneficiary designation may be
changed by filing the prescribed form with the Corporation at any time before
the Award recipient’s death.  If no beneficiary was designated or if no
designated beneficiary survives the Award recipient, then any Restricted Stock
Units that become payable after the recipient’s death shall be distributed to
the recipient’s estate.

 

(g)          Creditors’ Rights.  A holder of Restricted Stock Units shall have
no rights other than those of a general creditor of the Corporation.  Restricted
Stock Units represent an unfunded and unsecured obligation of the Corporation,
subject to the terms and conditions of the applicable Restricted Stock Unit
Agreement.

 


SECTION 11.                     ADJUSTMENT OF SHARES; CORPORATE TRANSACTIONS.


 

(a)          Adjustments.  In the event that there occurs a dividend or other
distribution of Shares, a dividend in the form of cash or other property that
materially affects the Fair Market Value of the Shares, a stock split, a reverse
stock split, a split-up, a split-off, a spin-off, a combination or subdivision
of Shares or other securities of the Corporation, an exchange of Shares for
other securities of the Corporation, or a similar transaction or event that
materially affects the Fair Market Value of the Shares, the Committee or Board
of Directors, in order to prevent diminution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, shall make
appropriate adjustments in:

 


(I)            THE NUMERICAL LIMITATIONS SET FORTH IN SECTIONS 5(A) AND (B);


 


(II)           THE NUMBER OF SHARES COVERED BY ALL OUTSTANDING AWARDS; AND


 


(III)          THE EXERCISE PRICE UNDER EACH OUTSTANDING OPTION AND SAR.


 

(b)          Dissolution or Liquidation.  To the extent not previously exercised
or settled, all outstanding Awards shall terminate immediately prior to the
dissolution or liquidation of the Corporation.

 

15

--------------------------------------------------------------------------------

 

(c)           Corporate Transactions.  In the event of a Corporate Transaction,
subject to any vesting acceleration provisions in an Award agreement,
outstanding Awards shall be treated in the manner provided in the agreement
relating to the Corporate Transaction (including as the same may be amended). 
Such agreement shall not be required to treat all Awards or individual types of
Awards similarly in the Corporate Transaction; provided, however, that such
agreement shall provide for one of the following with respect to all outstanding
Awards (as applicable):

 


(I)            THE CONTINUATION OF THE OUTSTANDING AWARD BY THE CORPORATION, IF
THE CORPORATION IS A SURVIVING CORPORATION;


 


(II)           THE ASSUMPTION OF THE OUTSTANDING AWARD BY THE SURVIVING
CORPORATION OR ITS PARENT OR SUBSIDIARY;


 


(III)          THE SUBSTITUTION BY THE SURVIVING CORPORATION OR ITS PARENT OR
SUBSIDIARY OF ITS OWN AWARD FOR THE OUTSTANDING AWARD;


 


(IV)          FULL EXERCISABILITY OR VESTING AND ACCELERATED EXPIRATION OF THE
OUTSTANDING AWARD, FOLLOWED BY THE CANCELLATION OF SUCH AWARD;


 


(V)           THE CANCELLATION OF AN OUTSTANDING OPTION OR SAR AND A PAYMENT TO
THE OPTIONEE EQUAL TO THE EXCESS OF (I) THE FAIR MARKET VALUE OF THE SHARES
SUBJECT TO SUCH OPTION OR SAR (WHETHER OR NOT SUCH OPTION OR SARS IS THEN
EXERCISABLE OR SUCH SHARES ARE THEN VESTED) AS OF THE CLOSING DATE OF SUCH
CORPORATE TRANSACTION OVER (II) ITS AGGREGATE EXERCISE PRICE.  SUCH PAYMENT MAY
BE MADE IN THE FORM OF CASH, CASH EQUIVALENTS, OR SECURITIES OF THE SURVIVING
CORPORATION OR ITS PARENT WITH A FAIR MARKET VALUE EQUAL TO THE REQUIRED
AMOUNT.  SUCH PAYMENT MAY BE MADE IN INSTALLMENTS AND MAY BE DEFERRED UNTIL THE
DATE OR DATES WHEN SUCH OPTION OR SAR WOULD HAVE BECOME EXERCISABLE OR SUCH
SHARES WOULD HAVE VESTED.  SUCH PAYMENT MAY BE SUBJECT TO VESTING BASED ON THE
OPTIONEE’S CONTINUING SERVICE, PROVIDED THAT THE VESTING SCHEDULE SHALL NOT BE
LESS FAVORABLE TO THE OPTIONEE THAN THE SCHEDULE UNDER WHICH SUCH OPTION OR SAR
WOULD HAVE BECOME EXERCISABLE OR SUCH SHARES WOULD HAVE VESTED (INCLUDING ANY
VESTING ACCELERATION PROVISIONS).  IF THE EXERCISE PRICE OF THE SHARES SUBJECT
TO ANY OPTION OR SAR EXCEEDS THE FAIR MARKET VALUE OF THE SHARES SUBJECT
THERETO, THEN SUCH OPTION OR SAR MAY BE CANCELLED WITHOUT MAKING A PAYMENT TO
THE OPTIONEE WITH RESPECT THERETO.  FOR PURPOSES OF THIS SUBSECTION (V), THE
FAIR MARKET VALUE OF ANY SECURITY SHALL BE DETERMINED WITHOUT REGARD TO ANY
VESTING CONDITIONS THAT MAY APPLY IN CONNECTION WITH SUCH SECURITY; OR


 


(VI)          THE CANCELLATION OF AN OUTSTANDING RESTRICTED STOCK UNIT AND A
PAYMENT TO THE PARTICIPANT EQUAL TO THE FAIR MARKET VALUE OF THE SHARES SUBJECT
TO SUCH RESTRICTED STOCK UNIT (WHETHER OR NOT SUCH RESTRICTED STOCK UNIT IS THEN
VESTED) AS OF THE CLOSING DATE OF SUCH CORPORATE TRANSACTION.  SUCH PAYMENT MAY
BE MADE IN THE FORM OF CASH, CASH EQUIVALENTS, OR SECURITIES OF THE SURVIVING
CORPORATION OR ITS PARENT WITH A FAIR MARKET VALUE EQUAL TO THE REQUIRED
AMOUNT.  SUCH PAYMENT MAY BE MADE IN INSTALLMENTS AND MAY BE DEFERRED UNTIL THE
DATE OR DATES WHEN SUCH RESTRICTED STOCK UNIT WOULD HAVE VESTED.  SUCH PAYMENT
MAY BE SUBJECT TO VESTING BASED ON THE PARTICIPANT’S CONTINUING

 

16

--------------------------------------------------------------------------------


 


SERVICE, PROVIDED THAT THE VESTING SCHEDULE SHALL NOT BE LESS FAVORABLE TO THE
PARTICIPANT THAN THE SCHEDULE UNDER WHICH SUCH RESTRICTED STOCK UNIT WOULD HAVE
VESTED (INCLUDING ANY VESTING ACCELERATION PROVISIONS).  FOR PURPOSES OF THIS
SUBSECTION (VI), THE FAIR MARKET VALUE OF ANY SECURITY SHALL BE DETERMINED
WITHOUT REGARD TO ANY VESTING CONDITIONS THAT MAY APPLY IN CONNECTION WITH SUCH
SECURITY.


 

(d)          Reservation of Rights. Except as provided in Section 11, a
Participant shall have no rights by reason of the occurrence of (or relating to)
any Corporate Transaction, any transaction described in Section 11(a), or any
transaction that results in an increase or decrease in the number of shares of
stock of any class of the Corporation.  Any issue by the Corporation of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall not affect, and no adjustment by reason thereof shall be made with
respect to, Awards. The grant of an Award pursuant to the Plan shall not affect
in any way the right or power of the Corporation to effect any Corporate
Transaction, any transaction described in Section 11(a), any dissolution or
liquidation of the Corporation or any transaction that results in an increase or
decrease in the number of shares of stock of any class of the Corporation.

 


SECTION 12.                     AWARDS UNDER OTHER PLANS.


 

The Corporation may grant awards under other plans or programs.  Such awards may
be settled in the form of Shares issued under this Plan.  Such Shares shall be
treated for all purposes under the Plan like Shares issued in settlement of
Restricted Stock Units and shall, when issued, reduce the number of Shares
available under Section 5.

 


SECTION 13.                     LEGAL AND REGULATORY REQUIREMENTS.


 

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations and the regulations of any stock exchange on which the Corporation’s
securities may then be listed, and the Corporation has obtained the approval or
favorable ruling from any governmental agency which the Corporation determines
is necessary or advisable.  The Corporation shall not be liable to a Participant
or other persons as to: (a) the non-issuance or sale of Shares as to which the
Corporation has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Corporation’s counsel to be necessary
to the lawful issuance and sale of any Shares under the Plan; and (b) any tax
consequences expected, but not realized, by any Participant or other person due
to the receipt, exercise or settlement of any Award granted under the Plan.

 


SECTION 14.                     WITHHOLDING TAXES.

 

(a)          General.  To the extent required by applicable federal, state,
local or foreign law, a Participant or his or her successor shall make
arrangements satisfactory to the Corporation for the satisfaction of any
withholding tax obligations that arise in connection with the Plan.  The
Corporation shall not be required to issue any Shares or make any cash payment
under the Plan until such obligations are satisfied.

 

17

--------------------------------------------------------------------------------


 

(b)          Share Withholding.  The Corporation may, in its discretion, permit
a Participant to satisfy all or part of his or her withholding or income tax
obligations by having the Corporation withhold all or a portion of any Shares
that otherwise would be issued to him or her or by surrendering all or a portion
of any Shares that he or she previously acquired.  Such Shares shall be valued
at their Fair Market Value on the date when taxes otherwise would be withheld in
cash.  In no event may a Participant have Shares withheld that would otherwise
be issued to him or her in excess of the number necessary to satisfy the legally
required minimum tax withholding.

 


SECTION 15.                     TRANSFERABILITY OF AWARDS.


 

Unless the agreement evidencing an Award (or an amendment thereto authorized by
the Committee or Board of Directors) expressly provides otherwise, no Award
granted under this Plan, nor any interest in such Award, may be sold, assigned,
conveyed, gifted, pledged, hypothecated or otherwise transferred in any manner
(prior to the vesting and lapse of any and all restrictions applicable to Shares
issued under such Award), other than by will or the laws of descent and
distribution, incident to divorce, or pursuant to a domestic relations order, if
applicable; provided, however, that an ISO may be transferred or assigned only
to the extent consistent with Section 422 of the Code.  Any purported sale,
assignment, conveyance, gift, pledge, hypothecation or transfer in violation of
this Section 15(a) shall be void and unenforceable against the Corporation.

 


SECTION 16.                     NO EMPLOYMENT RIGHTS.


 

No provision of the Plan, nor any Award granted under the Plan, shall be
construed to give any person any right to become, to be treated as, or to remain
an Employee.  The Corporation and its Subsidiaries reserve the right to
terminate any person’s Service at any time and for any reason, with or without
notice.

 


SECTION 17.                     APPLICABLE LAW.


 

The Plan shall be construed and enforced in accordance with the law of the State
of Delaware, without reference to its principles of conflicts of law.

 


SECTION 18.                     DURATION AND AMENDMENTS.

 

(a)          Term of the Plan. The Plan, as set forth herein, shall terminate
automatically on June 9, 2019 and may be terminated on any earlier date pursuant
to Subsection (b) below.

 

(b)          Right to Amend or Terminate the Plan. The Board of Directors may
amend or terminate the Plan at any time and from time to time. Rights and
obligations under any Award granted before amendment of the Plan shall not be
materially impaired by such amendment, except with consent of the Participant. 
An amendment of the Plan shall be subject to the approval of the Corporation’s
stockholders only to the extent required by applicable laws, regulations or
rules.

 

18

--------------------------------------------------------------------------------


 

(c)           Effect of Termination. No Awards shall be granted under the Plan
after the termination thereof.  The termination of the Plan shall not affect
Awards previously granted under the Plan.

 


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

19

--------------------------------------------------------------------------------


 


SECTION 19.                     EXECUTION.


 

To record the adoption of the Plan by the Board of Directors, the Corporation
has caused its authorized officer to execute the same.

 

 

XPLORE TECHNOLOGIES CORP.

 

 

 

 

 

 

By

/s/ Michael J. Rapisand

 

 

 

 

Name

Michael J. Rapisand

 

 

 

 

Title

Chief Financial Officer & Corporate Secretary

 

20

--------------------------------------------------------------------------------

 

XPLORE TECHNOLOGIES CORP.
2009 STOCK INCENTIVE PLAN

 

NOTICE OF STOCK OPTION GRANT

 

You have been granted the following Option to purchase Common Stock of XPLORE
TECHNOLOGIES CORP. (the “Corporation”) under the Corporation’s 2009 Stock
Incentive Plan (the “Plan”):

 

Name of Optionee:

[Name of Optionee]

 

 

Total Number of Option Shares Granted:

[Total Number of Shares]

 

 

Type of Option:

o Incentive Stock Option

 

 

 

o Nonstatutory Stock Option

 

 

Exercise Price Per Share:

$[                     ] (The Exercise Price per Share of an ISO shall not be
less than one hundred percent (100%) of the Fair Market Value. If Optionee is a
Ten-Percent Stockholder, the Exercise Price per Share of an ISO must be at least
one hundred ten percent (110%) of Fair Market Value.)

 

 

Grant Date:

[Date of Grant]

 

 

Vesting Commencement Date:

[Vesting Commencement Date]

 

 

Vesting Schedule:

This Option becomes exercisable with respect to one-third (1/3) of the Shares
subject to this Option, respectively, for each of the three successive 12-month
periods of continuous Service as an Employee, Director or Consultant beginning
as of the Vesting Commencement Date.

 

 

Expiration Date:

[Expiration Date] This Option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

 

By your signature and the signature of the Corporation’s representative below,
you and the Corporation agree that this Option is granted under and governed by
the terms and conditions of the Plan and the Stock Option Agreement (the
“Agreement”), both of which are attached to and made a part of this document.

 

By signing this document you further agree that the Corporation may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Corporation is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements). 
You also agree that the Corporation may deliver these documents by posting them
on a website maintained by the Corporation or by a third party under contract
with the Corporation.  If the Corporation posts these documents on a website, it
will notify you by e-mail.

 

1

--------------------------------------------------------------------------------


 

OPTIONEE:

 

XPLORE TECHNOLOGIES CORP.

 

 

 

 

 

 

 

 

 

By:

 

Optionee’s Signature

 

 

 

 

 

 

 

 

 

Title:

 

Optionee’s Printed Name

 

 

 

 

2

--------------------------------------------------------------------------------


 

XPLORE TECHNOLOGIES CORP.
2009 STOCK INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Tax Treatment

 

This Option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code or a nonstatutory option, as provided in the Notice of
Stock Option Grant. Even if this Option is designated as an incentive stock
option (ISO), it shall be deemed to be a nonstatutory option (NSO) to the extent
required by the $100,000 annual limitation under Section 422(d) of the Internal
Revenue Code.

 

 

 

Vesting

 

This Option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. This Option will in no event become exercisable for additional
Shares after your Service as an Employee or a Consultant has terminated for any
reason.

 

 

 

Term

 

This Option expires in any event at the close of business at Corporation
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the Notice of Stock Option Grant (5th anniversary for a more than 10%
stockholder as provided under the Plan if this is an incentive stock option).
This Option may expire earlier if your Service terminates, as described below.

 

 

 

Regular Termination

 

If your Service terminates for any reason except death or “Total and Permanent
Disability” (as defined below), then this Option will expire at the close of
business at Corporation headquarters on the date three (3) months after the date
your Service terminates (or, if earlier, the Expiration Date). The Corporation
determines when your Service terminates for this purpose and all purposes under
the Plan and its determinations are conclusive and binding on all persons.

 

 

 

Death

 

If your Service terminates because of death, then this Option will expire at the
close of business at Corporation headquarters on the date 12 months after the
date your Service terminates (or, if earlier, the Expiration Date). During that
period of up to 12 months, your estate or heirs may exercise the Option.

 

 

 

Disability

 

If your Service terminates because of your Total and Permanent Disability, then
this Option will expire at the close of business at Corporation headquarters on
the date 12 months after the date your Service terminates (or, if earlier, the
Expiration Date).

 

 

 

 

 

“Total and Permanent Disability” means you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months,
as determined by the Corporation.

 

1

--------------------------------------------------------------------------------


 

Leaves of Absence

 

For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Corporation in writing and if continued crediting of Service
is required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

 

 

 

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the
Corporation’s leave of absence policy or the terms of your leave. If you
commence working on a part-time basis, then the vesting schedule specified in
the Notice of Stock Option Grant may be adjusted in accordance with the
Corporation’s part-time work policy or the terms of an agreement between you and
the Corporation pertaining to your part-time schedule.

 

 

 

Restrictions on Exercise

 

The Corporation will not permit you to exercise this Option if the issuance of
Shares at that time would violate any law or regulation. The inability of the
Corporation to obtain approval from any regulatory body having authority deemed
by the Corporation to be necessary to the lawful issuance and sale of the
Corporation stock pursuant to this Option shall relieve the Corporation of any
liability with respect to the non-issuance or sale of the Corporation stock as
to which such approval shall not have been obtained.

 

 

 

Notice of Exercise

 

When you wish to exercise this Option you must provide a Notice of Exercise form
in accordance with such procedures as are established by the Corporation and
communicated to you from time to time. Any notice of exercise must specify how
many Shares you wish to purchase and how your Shares should be registered. The
notice of exercise will be effective when it is received by the Corporation. If
someone else wants to exercise this Option after your death, that person must
prove to the Corporation’s satisfaction that he or she is entitled to do so.

 

 

 

Form of Payment

 

When you submit your Notice of Exercise form, you must include payment of the
Option exercise price for the Shares you are purchasing. Payment may be made by
your personal check, a cashier’s check or a money order. With the Corporation’s
consent and subject to the Corporation’s sole discretion, payment may be made in
the following alternative form(s):

 

 

 

 

 

·

Certificates for Shares that you own, along with any forms needed to effect a
transfer of those Shares to the Corporation. The value of the Shares, determined
as of the effective date of the Option exercise, will be applied to the Option
exercise price. Instead of surrendering Shares, you may attest to the ownership
of those Shares on a form provided by the Corporation and have the same number
of Shares subtracted from the Shares issued to you upon exercise of the Option.
However, you may not surrender, or attest to the ownership of Shares in payment
of

 

2

--------------------------------------------------------------------------------


 

 

 

 

the exercise price if your action would cause the Corporation to recognize a
compensation expense (or additional compensation expense) with respect to this
Option for financial reporting purposes.

 

 

 

 

 

 

·

By delivery on a form approved by the Corporation of an irrevocable direction to
a securities broker approved by the Corporation to sell all or part of the
Shares that are issued to you when you exercise this Option and to deliver to
the Corporation from the sale proceeds an amount sufficient to pay the Option
exercise price and any withholding taxes. The balance of the sale proceeds, if
any, will be delivered to you. The directions must be given by providing a
notice of exercise form approved by the Corporation.

 

 

 

 

 

 

·

By delivery on a form approved by the Corporation of an irrevocable direction to
a securities broker or lender approved by the Corporation to pledge Shares that
are issued to you when you exercise this Option as security for a loan and to
deliver to the Corporation from the loan proceeds an amount sufficient to pay
the Option exercise price and any withholding taxes. The directions must be
given by providing a notice of exercise form approved by the Corporation.

 

 

 

 

 

 

·

Any other form permitted by the Committee or the Board of Directors in their
discretion.

 

 

 

 

 

 

Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee or the Board of Directors in their
discretion.

 

 

 

Withholding Taxes and Stock Withholding

 

You will not be allowed to exercise this Option unless you make arrangements
acceptable to the Corporation to pay any withholding taxes that may be due as a
result of this award or the Option exercise. You also authorize the Corporation,
or your actual employer, to satisfy all withholding obligations of the
Corporation or your actual employer from your wages or other cash compensation
payable to you by the Corporation or your actual employer.

 

 

 

Restrictions on Resale

 

You agree not to sell any Shares at a time when applicable laws, Corporation
policies or an agreement between the Corporation and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Corporation may
specify.

 

 

 

Transfer of Option

 

Only you can exercise this Option prior to your death. You may not sell,
transfer, assign, pledge or otherwise dispose of this Option, other than as
designated by you by will or by the laws of descent and distribution, incident
to a divorce, or pursuant to a domestic relations order. For instance, you may
not use this Option as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may in any event
dispose of this Option in your will.

 

 

 

 

 

The Committee or the Board of Directors will allow you to transfer this

 

3

--------------------------------------------------------------------------------


 

 

 

Option only if both you and the transferee(s) execute the forms prescribed by
the Committee, which include the consent of the transferee(s) to be bound by
this Agreement.

 

 

 

Retention Rights

 

Neither your Option nor this Agreement gives you the right to be employed or
retained by the Corporation or a subsidiary of the Corporation in any capacity.
The Corporation and its subsidiaries reserve the right to terminate your Service
at any time, with or without cause.

 

 

 

Stockholder Rights

 

Your Options carry neither voting rights nor rights to dividends. You, or your
estate or heirs, have no rights as a stockholder of the Corporation unless and
until you have exercised this Option by giving the required notice to the
Corporation and paying the exercise price. No adjustments will be made for
dividends or other rights if the applicable record date occurs before you
exercise this Option, except as described in the Plan.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in
Corporation Shares, the number of Shares covered by this Option and the exercise
price per Share shall be adjusted pursuant to the Plan.

 

 

 

Successors and Assigns

 

The rights and benefits of this Agreement shall inure to the benefit of, and be
enforceable by, the Corporation’s successors and assigns. Your rights and
obligations under this Agreement may only be assigned with the prior written
consent of the Corporation.

 

 

 

Notice

 

Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the
Corporation’s records or at such other address as such party may designate by
ten (10) days’ advance written notice to the other party hereto.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. In the
event of any inconsistency between the Plan and this Agreement, the Plan shall
govern. All capitalized terms in the Agreement shall have the meanings assigned
to them in the Plan. This Agreement and the Plan constitute the entire
understanding between you and the Corporation regarding this Option. Any prior
agreements, commitments or negotiations concerning this Option are superseded.
This Agreement may be amended only by another written agreement, signed by both
parties.

 

4

--------------------------------------------------------------------------------


 

BY SIGNING THE NOTICE OF STOCK OPTION GRANT

 

ATTACHED TO THIS AGREEMENT,

 

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

 

DESCRIBED ABOVE AND IN THE PLAN.

 

5

--------------------------------------------------------------------------------


 

XPLORE TECHNOLOGIES CORP.
2009 STOCK INCENTIVE PLAN

 

NOTICE OF EXERCISE OF STOCK OPTION

 

You must sign this Notice on the last page
before submitting it to the Corporation

 

OPTIONEE INFORMATION:

 

 

 

 

 

Name:

 

 

Social Security Number:

 

 

 

 

 

 

Address:

 

 

Employee Number:

 

 

OPTION INFORMATION:

 

 

 

 

 

Date of Grant:                             , 20    

 

Type of Stock Option:

Exercise Price per Share: $                            

 

o

Nonstatutory (NSO)

Total number of Shares of XPLORE TECHNOLOGIES CORP. (the “Corporation”) covered
by option:

 

o

Incentive (ISO)

 

EXERCISE INFORMATION:

 

Number of Shares of the Corporation for which option is being exercised now:
                     . (These Shares are referred to below as the “Purchased
Shares.”)

 

Total exercise price for the Purchased Shares: $

 

Form of payment enclosed:

 

o

Check for $                    , payable to “Xplore Technologies Corp.”

 

Name(s) in which the Purchased Shares should be registered
[please check one box]:

 

o

In my name only

 

 

 

 

 

 

o

In the names of my spouse and myself as community property

 

My spouse’s name (if applicable):

 

 

 

 

o

In the names of my spouse and myself as joint tenants with the right of
survivorship

 

 

 

1

--------------------------------------------------------------------------------


 

o

In the name of an eligible revocable trust

 

Full legal name of revocable trust:

 

 

 

 

 

 

 

 

The certificate for the Purchased Shares should be sent to the following
address:

 

 

 

 

 

 

ACKNOWLEDGMENTS:

 

1.

 

I understand that all sales of Purchased Shares are subject to compliance with
the Corporation’s policy on securities trades.

 

 

 

2.

 

I hereby acknowledge that I received and read a copy of the prospectus
describing the Corporation’s 2009 Stock Incentive Plan and the tax consequences
of an exercise.

 

 

 

3.

 

In the case of a nonstatutory option (NSO), I understand that I must recognize
ordinary income equal to the spread between the fair market value of the
Purchased Shares on the date of exercise and the exercise price. I further
understand that I am required to pay withholding taxes at the time of exercising
a nonstatutory option.

 

 

 

4.

 

In the case of an incentive stock option (ISO), I agree to promptly notify the
Corporation if I dispose of the Purchased Shares before I have met both of the
tax holding periods applicable to incentive stock options (that is, if I make a
disqualifying disposition).

 

 

 

5.

 

I acknowledge that the Corporation has encouraged me to consult my own adviser
to determine the form of ownership that is appropriate for me. In the event that
I choose to transfer my Purchased Shares to a trust that does not satisfy the
requirements of the Internal Revenue Service (i.e., a trust that is not an
eligible revocable trust), I also acknowledge that the transfer will be treated
as a “disposition” for incentive stock option tax purposes. As a result, the
favorable incentive stock option tax treatment will be unavailable and other
unfavorable tax consequences may occur.

 

SIGNATURE AND DATE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    , 20

 

2

--------------------------------------------------------------------------------

 

XPLORE TECHNOLOGIES CORP.
2009 STOCK INCENTIVE PLAN

 

NOTICE OF RESTRICTED SHARE AWARD

 

You have been granted the following Restricted Shares of Common Stock of XPLORE
TECHNOLOGIES CORP. (the “Corporation”) under the Corporation’s 2009 Stock
Incentive Plan (the “Plan”):

 

Date of Grant:

 

[Date of Grant]

 

 

 

Name of Recipient:

 

[Name of Recipient]

 

 

 

Total Number of Shares

 

 

Granted:

 

[Total Shares]

 

 

 

Fair Market Value per Share:

 

$[Value per Share]

 

 

 

Total Fair Market Value

 

 

of Award:

 

$[Total Value]

 

 

 

Vesting Commencement Date:

 

April 1, 2009

 

 

 

Vesting Schedule:

 

One hundred percent (100%) of the Shares subject to this Award vest as of
March 31, 2010, provided that the recipient’s Service as an Employee, Director
or Consultant is continuous during the period that begins on the Vesting
Commencement Date and ends on March 31, 2010.

 

By your signature and the signature of the Corporation’s representative below,
you and the Corporation agree that these Restricted Shares are granted under and
governed by the terms and conditions of the Plan and the Restricted Share
Agreement (the “Agreement”), both of which are attached to and made a part of
this document.

 

By signing this document you further agree that the Corporation may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Corporation is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements). 
You also agree that the Corporation may deliver these documents by posting them
on a website maintained by the Corporation or by a third party under contract
with the Corporation.  If the Corporation posts these documents on a website, it
will notify you by e-mail.

 

[NAME OF RECIPIENT]

 

XPLORE TECHNOLOGIES CORP.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

XPLORE TECHNOLOGIES CORP.

2009 STOCK INCENTIVE PLAN

 

RESTRICTED SHARE AGREEMENT

 

Payment for Shares

 

No cash payment is required for the Shares you receive. You are receiving the
Shares in consideration for Services rendered by you.

 

 

 

Vesting

 

The Shares that you are receiving will not vest until the date(s) specified on
the Notice of Restricted Share Award. Therefore, if you are subject to U.S.
federal income tax, you should consider making an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended
(“83(b) Election”), a form for which is attached as Exhibit A to this Agreement.
The 83(b) Election must be filed within thirty (30) days of the Date of Grant.

 

 

 

 

 

YOU SHOULD CONSULT A TAX AND/OR FINANCIAL ADVISOR BEFORE FILING AN
83(b) ELECTION.

 

 

 

 

 

Except as provided below, no Shares vest after your Service as an Employee,
Director or Consultant has terminated for any reason.

 

 

 

Vesting upon Death or Termination Not for Cause

 

In the event of your death or your “Termination Not for Cause” (as defined
below), a portion of the Shares subject to this Agreement shall vest on a pro
rata basis. For this purpose, the pro ration shall be determined by multiplying
the number of Shares granted herein by a fraction the numerator of which is the
number of months of your Service during the twelve (12)-month period beginning
on the Vesting Commencement Date specified on the Notice of Restricted Share
Award and the denominator of which is twelve (12), and rounding down to the next
whole number.

 

 

 

 

 

“Termination Not for Cause” means a Corporation-initiated separation from
Service for reason other than willful misconduct or activity deemed detrimental
to the interests of the Corporation, provided that you execute a general release
acceptable to the Corporation.

 

 

 

Shares Restricted

 

Unvested Shares will be considered “Restricted Shares.” Except to the extent
permitted by the Committee or the Board of Directors, you may not sell,
transfer, assign, pledge or otherwise dispose of Restricted Shares.

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your Restricted Shares will be
forfeited to the extent that they have not vested before the termination date
and do not vest as a result of termination. This means that the unvested
Restricted Shares will immediately revert to the Corporation and the
certificate(s) for those Shares shall be

 

1

--------------------------------------------------------------------------------


 

 

 

delivered to the Corporation properly endorsed for transfer (but such Shares
will be deemed forfeited whether or not the certificate(s) therefor have been
delivered). You receive no payment for Restricted Shares that are forfeited. The
Corporation determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.

 

 

 

 

 

Any Shares or other property (including money paid other than as an ordinary
cash dividend) issued as a dividend or other distribution on, in exchange for or
upon the conversion of such unvested Restricted Shares are subject to these
forfeiture provisions along with such Shares. Such Shares or other property,
together with your unvested Restricted Shares, are termed “Subject Shares.”

 

 

 

Escrow of Shares

 

To ensure that your Subject Shares are delivered to the Corporation in the event
that the Forfeiture provisions apply, you agree that upon issuance, the
certificate(s) for the Subject Shares shall be deposited with the Escrow Agent
named in the Joint Escrow Instructions attached as Exhibit B, together with an
Assignment Separate from Certificate executed by you (with date and number of
shares in blank) in the form attached as Exhibit C. The
certificate(s) evidencing your Subject Shares and the Assignment Separate from
Certificate shall be delivered to the Escrow Agent and held under the Joint
Escrow Instructions, which shall be delivered to the Escrow Agent at the Closing
under this Agreement.

 

 

 

Leaves of Absence

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Corporation in writing and if continued crediting of Service
is required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

 

 

 

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Share Award may be adjusted in accordance with the
Corporation’s leave of absence policy or the terms of your leave. If you
commence working on a part-time basis, then the vesting schedule specified in
the Notice of Restricted Share Award may be adjusted in accordance with the
Corporation’s part-time work policy or the terms of an agreement between you and
the Corporation pertaining to your part-time schedule.

 

 

 

Stock Certificates

 

The certificates for the Restricted Shares have stamped on them a special legend
referring to the forfeiture restrictions. As your vested percentage increases,
you may request (at reasonable intervals) that the Corporation release to you a
non-legended certificate for your vested Shares.

 

2

--------------------------------------------------------------------------------


 

Shareholder Rights

 

During the period of time between the date of grant and the date the Restricted
Shares become vested, you shall have all the rights of a shareholder with
respect to the Restricted Shares except for the right to transfer the Restricted
Shares, as set forth above. Accordingly, you shall have the right to vote the
Restricted Shares and to receive any cash dividends paid with respect to the
Restricted Shares.

 

 

 

Withholding Taxes

 

No Shares will be released to you unless you have made arrangements acceptable
to the Corporation to pay withholding taxes that may be due as a result of this
Award or the vesting of the Shares. You also authorize the Corporation, or your
actual employer, to satisfy all withholding obligations of the Corporation or
your actual employer from your wages or other cash compensation payable to you
by the Corporation or your actual employer.

 

 

 

Restrictions On Resale

 

You agree not to sell any Shares at a time when applicable laws, Corporation
policies or an agreement between the Corporation and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Corporation may
specify.

 

 

 

No Retention Rights

 

Neither your award nor this Agreement gives you the right to be employed or
retained by the Corporation or a subsidiary of the Corporation in any capacity.
The Corporation and its subsidiaries reserve the right to terminate your Service
at any time, with or without cause.

 

 

 

Adjustments to Stock

 

In the event of a stock split, a stock dividend or a similar change in Shares,
or a merger or a reorganization of the Corporation, the number of Shares covered
by this Agreement may be adjusted pursuant to the Plan.

 

 

 

Additional or Exchanged Securities and Property

 

The Restricted Shares subject to this Agreement shall be subject to the terms of
the agreement of merger, liquidation or reorganization in the event the
Corporation is subject to such corporate activity. Any securities or other
property issued as a dividend or other distribution on, in exchange for or upon
the conversion of Restricted Shares (including money paid other than as an
ordinary cash dividend) shall be subject to the provisions of this Agreement,
including the forfeiture provisions and escrow requirement, and such provisions
may be enforced by the Corporation’s successors.

 

 

 

Successors and Assigns

 

The rights and benefits of this Agreement shall inure to the benefit of, and be
enforceable by, the Corporation’s successors and assigns. Your rights and
obligations under this Agreement may only be

 

3

--------------------------------------------------------------------------------


 

 

 

assigned with the prior written consent of the Corporation.

 

 

 

Notice

 

Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the
Corporation’s records or at such other address as such party may designate by
ten (10) days’ advance written notice to the other party hereto.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. In the
event of any inconsistency between the Plan and this Agreement, the Plan shall
govern. Certain capitalized terms in this Agreement shall have the meanings
assigned to them in the Plan. This Agreement and the Plan constitute the entire
understanding between you and the Corporation regarding this Award. Any prior
agreements, commitments or negotiations concerning this Award are superseded.
This Agreement may be amended only by another written agreement, signed by both
parties.

 

BY SIGNING THE NOTICE OF RESTRICTED SHARE AWARD

 

ATTACHED TO THIS AGREEMENT,

 

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

 

DESCRIBED ABOVE AND IN THE PLAN.

 

4

--------------------------------------------------------------------------------

 

XPLORE TECHNOLOGIES CORP.

2009 STOCK INCENTIVE PLAN

 

RESTRICTED SHARE AGREEMENT

 

EXHIBIT A

 

STEP-BY-STEP INSTRUCTIONS TO
MAKE A SECTION 83(b) ELECTION

 

WORD OF CAUTION:  IF YOU CHOOSE TO FILE A SECTION 83(b) ELECTION, YOU MUST FILE
YOUR SECTION 83(b) ELECTION FORM WITH THE IRS NO LATER THAN 30 DAYS FOLLOWING
THE DATE OF AWARD. THE 30-DAY DEADLINE IS ABSOLUTE AND CANNOT BE WAIVED UNDER
ANY CIRCUMSTANCES. ALSO, ONCE FILED, YOUR SECTION 83(b) ELECTION FORM MAY NOT BE
REVOKED, EXCEPT WITH THE CONSENT OF THE IRS (WHICH CONSENT IS GENERALLY DENIED).

 

THESE INSTRUCTIONS ARE DISTRIBUTED MERELY FOR CONVENIENCE IN THE EVENT YOU
CHOOSE TO FILE AN 83(b) ELECTION.  THEY SHOULD NOT BE RELIED UPON BY ANY PERSON
IN DECIDING WHETHER OR WHEN TO MAKE AN 83(b) ELECTION.  EACH PERSON SHOULD
CONSULT HIS OR HER OWN TAX ADVISOR REGARDING THESE MATTERS.

 

Step 1.

 

Complete and execute the 83(b) Form found on page A-4 of this Exhibit A (the
“83(b) Form”).  Do not fill in the blank in paragraph 6, which relates to the
fair market value of the property at the time of transfer.  Submit the 83(b)
Form to the Corporation and ask that the Corporation insert the per share fair
market value of the shares in paragraph 6 of the 83(b) Form.

 

 

 

Step 2.

 

Make four copies of the executed and completed 83(b) Form.

 

 

 

Step 3.

 

Mail to the Internal Revenue Service (a) the cover letter on page A-3 and (b)
the original executed 83(b) Form on page A-4.  The tax, if any, arising out of
your election does not have to be paid until you file your tax return for the
taxable year in which you were awarded your Restricted Shares (except to the
extent that withholding taxes or estimated taxes are payable).  The forms must
be filed no later than 30 days following the Date of Award.  The 30-day deadline
is absolute and cannot be waived under any circumstances.  The filing is deemed
to be made on the date that the forms are mailed from the post office, i.e., the
postmark date.  Mail the forms by registered or certified mail, return receipt
requested, so that you have proof that you filed the forms within the 30-day
period.  If you miss the deadline, you will be taxed on your Restricted Shares
as they vest (i.e., are no longer be subject to the forfeiture provisions) based
on the value of the Restricted Shares at that time.  You should seek local tax
advice on whether you must make a separate filing with your state of residence.

 

A-1

--------------------------------------------------------------------------------


 

Step 4.

 

Mail or submit a copy of the filing to the Corporation on the same day that you
file the 83(b) Form, and make sure that you retain copies of the forms for your
records and for filing with your tax returns (see Step 5).

 

 

 

Step 5.

 

File copies of the forms with your U.S. federal tax (and state tax, if
appropriate) returns for the taxable year in which you were awarded your
Restricted Shares.

 

A-2

--------------------------------------------------------------------------------


 

[Name of Offeree]
[Offeree’s Address]

 

[Date]

 

VIA CERTIFIED MAIL

 

Return Receipt Requested

Receipt [enter receipt # here]

 

Internal Revenue Service Center

[Appropriate IRS center address]

 

Re:          Election Under Section 83(b) of the Internal Revenue Code

 

Ladies and Gentlemen:

 

Enclosed please find an executed form of election under Section 83(b) of the
Internal Revenue Code of 1986 relating to the issuance of                     
shares of XPLORE TECHNOLOGIES CORP. Common Stock.

 

Also enclosed is a copy of the 83(b) election and a stamped, self-addressed
envelope.  Please acknowledge receipt of these materials by stamping the
enclosed copy of the 83(b) election with the date of receipt and returning it to
me.

 

Thank you for your attention to this matter.

 

Very truly yours,

 

 

[Name of Offeree]

 

Enclosures

 

cc:  Xplore Technologies Corp. w/ encs.

 

A-3

--------------------------------------------------------------------------------


 

SECTION 83(b) ELECTION

 

This statement is being made under Section 83(b) of the Internal Revenue Code of
1986, as amended, pursuant to Treasury Regulation section 1.83-2.

 

1.             The taxpayer who performed the services is:

 

Name of Offeree:

 

Offeree’s Address:

 

Offeree’s Social Security Number:

 

2.             The property with respect to which the election is being made is
                           shares of common stock of XPLORE TECHNOLOGIES CORP.,
a Delaware corporation (the “Corporation”).

 

3.             The property was transferred on                               ,
20    .  (Date of Award)

 

4.             The taxable year in which the election is being made is the
calendar year 20    .

 

5.             If for any reason the taxpayer’s service with the Corporation is
terminated, the property is subject to forfeiture to the Corporation.  The
forfeiture condition lapses on March 31, 2010.

 

6.             The Fair Market Value of the property at the time of transfer
(determined without regard to any restriction other than a restriction which by
its terms will never lapse) is $               per share.

 

7.             The property was acquired in consideration for past services
rendered to the issuer.

 

8.             A copy of this statement was furnished to the Corporation for
whom the taxpayer rendered the service underlying the transfer of property.

 

9.             This statement is executed as of
                                      , 20    .

 

 

 

 

 

Spouse (if any)

 

[Name of Offeree]:  Taxpayer

 

A-4

--------------------------------------------------------------------------------

 

XPLORE TECHNOLOGIES CORP.

2009 STOCK INCENTIVE PLAN

 

RESTRICTED SHARE AGREEMENT

 

EXHIBIT B

 

JOINT ESCROW INSTRUCTIONS
                    , 20   

 

To Secretary
XPLORE TECHNOLOGIES CORP.
[Address of Corporation]

 

Dear Sir or Madam:

 

As Escrow Agent for XPLORE TECHNOLOGIES CORP. (the “Corporation”), and [Name of
Offeree] (“Offeree”), you are authorized and directed to hold the Assignment
Separate from Certificate form(s) executed by Offeree and the certificate(s) of
stock representing Offeree’s unvested shares acquired in accordance with the
terms of the Restricted Share Agreement (the “Agreement”) entered into between
the Corporation and Offeree, in accordance with the following instructions:

 

(I)            IN THE EVENT THAT THE UNVESTED SHARES ARE FORFEITED PURSUANT TO
THE FORFEITURE PROVISIONS OF THE AGREEMENT, OFFEREE AND THE CORPORATION HEREBY
IRREVOCABLY AUTHORIZE AND DIRECT YOU TO CLOSE THE TRANSACTION CONTEMPLATED, AND
TO PROMPTLY DELIVER THE STOCK CERTIFICATES.

 

(II)           UPON A FORFEITURE, YOU ARE DIRECTED (A) TO DATE THE ASSIGNMENT
SEPARATE FROM CERTIFICATE FORM(S) NECESSARY FOR THE TRANSFER IN QUESTION, (B) TO
FILL IN THE NUMBER OF SHARES BEING TRANSFERRED, AND (C) TO DELIVER THE FORM(S),
TOGETHER WITH THE CERTIFICATE OR CERTIFICATES EVIDENCING THE SHARES TO BE
TRANSFERRED, TO THE CORPORATION.  THE CORPORATION SHALL MAKE NO PAYMENT TO YOU
FOR THE SHARES THAT ARE FORFEITED PURSUANT TO THE FORFEITURE CONDITION.

 

(III)          OFFEREE IRREVOCABLY AUTHORIZES THE CORPORATION TO DEPOSIT WITH
YOU ANY CERTIFICATES EVIDENCING SHARES TO BE HELD BY YOU UNDER THIS LETTER AND
ANY ADDITIONS AND SUBSTITUTIONS TO THE SHARES AS DEFINED IN THE AGREEMENT. 
OFFEREE IRREVOCABLY APPOINTS YOU AS HIS OR HER ATTORNEY-IN-FACT AND AGENT FOR
THE TERM OF THIS ESCROW TO EXECUTE, WITH RESPECT TO THE SHARES OF STOCK, ALL
DOCUMENTS NECESSARY OR APPROPRIATE TO MAKE SUCH SECURITIES NEGOTIABLE AND TO
COMPLETE ANY TRANSACTION CONTEMPLATED BY THESE JOINT ESCROW INSTRUCTIONS. 
SUBJECT TO THE PROVISIONS OF THIS PARAGRAPH (III) AND THE AGREEMENT, OFFEREE
SHALL EXERCISE ALL RIGHTS AND PRIVILEGES, INCLUDING BUT NOT LIMITED TO, THE
RIGHT TO VOTE AND TO RECEIVE ORDINARY CASH DIVIDENDS (IF ANY), OF A STOCKHOLDER
OF THE CORPORATION WHILE THE SHARES ARE UNVESTED AND HELD BY YOU.

 

B-1

--------------------------------------------------------------------------------


 

(IV)          IN ACCORDANCE WITH THE TERMS OF THE AGREEMENT, YOU MAY, FROM TIME
TO TIME, DELIVER TO OFFEREE A CERTIFICATE OR CERTIFICATES REPRESENTING SHARES
THAT ARE NO LONGER UNVESTED AND SUBJECT TO FORFEITURE UNDER THE AGREEMENT.

 

(V)           THIS ESCROW SHALL TERMINATE UPON THE RELEASE OF ALL SHARES HELD
UNDER THE TERMS AND PROVISIONS HEREOF.

 

(VI)          IF AT THE TIME OF TERMINATION OF THIS ESCROW YOU SHOULD HAVE IN
YOUR POSSESSION ANY DOCUMENTS, SECURITIES OR OTHER PROPERTY BELONGING TO
OFFEREE, YOU SHALL DELIVER THEM TO OFFEREE AND SHALL BE DISCHARGED FROM ALL
FURTHER OBLIGATIONS UNDER THESE JOINT ESCROW INSTRUCTIONS.

 

(VII)         YOUR DUTIES UNDER THESE JOINT ESCROW INSTRUCTIONS MAY BE ALTERED,
AMENDED, MODIFIED OR REVOKED ONLY BY A WRITING SIGNED BY ALL OF THE PARTIES.

 

(VIII)        YOU SHALL BE OBLIGATED TO PERFORM THE DUTIES DESCRIBED IN THESE
JOINT ESCROW INSTRUCTIONS AND SHALL BE PROTECTED IN RELYING OR REFRAINING FROM
ACTING ON ANY INSTRUMENT REASONABLY BELIEVED BY YOU TO BE GENUINE AND TO HAVE
BEEN SIGNED OR PRESENTED BY THE PROPER PARTY OR PARTIES.  YOU SHALL NOT BE
PERSONALLY LIABLE FOR ANY ACT OR OMISSION AS ESCROW AGENT OR AS ATTORNEY-IN-FACT
OF OFFEREE WHILE ACTING IN GOOD FAITH AND IN THE EXERCISE OF YOUR OWN GOOD
JUDGMENT, AND ANY ACT OR OMISSION BY YOU PURSUANT TO THE ADVICE OF YOUR OWN
ATTORNEYS SHALL BE CONCLUSIVE EVIDENCE OF SUCH GOOD FAITH.

 

(IX)           YOU ARE EXPRESSLY AUTHORIZED TO DISREGARD ANY AND ALL WARNINGS
GIVEN BY ANY OF THE PARTIES HERETO OR BY ANY OTHER PERSON OR CORPORATION,
EXCEPTING ONLY ORDERS OR PROCESS OF COURTS OF LAW, AND ARE EXPRESSLY AUTHORIZED
TO COMPLY WITH AND OBEY ORDERS, JUDGMENTS OR DECREES OF ANY COURT.  IN CASE YOU
OBEY OR COMPLY WITH ANY SUCH ORDER, JUDGMENT OR DECREE OF ANY COURT, YOU SHALL
NOT BE LIABLE TO ANY OF THE PARTIES UNDER THESE JOINT ESCROW INSTRUCTIONS OR TO
ANY OTHER PERSON, FIRM OR CORPORATION BY REASON OF SUCH COMPLIANCE,
NOTWITHSTANDING ANY SUCH ORDER, JUDGMENT OR DECREE BEING SUBSEQUENTLY REVERSED,
MODIFIED, ANNULLED, SET ASIDE, VACATED OR FOUND TO HAVE BEEN ENTERED WITHOUT
JURISDICTION.

 

(X)            YOU SHALL NOT BE LIABLE IN ANY RESPECT ON ACCOUNT OF THE
IDENTITY, AUTHORITY OR RIGHTS OF THE PARTIES EXECUTING OR DELIVERING OR
PURPORTING TO EXECUTE OR DELIVER THE AGREEMENT OR ANY DOCUMENTS OR PAPERS
DEPOSITED OR CALLED FOR UNDER THESE JOINT ESCROW INSTRUCTIONS.

 

(XI)           YOU SHALL NOT BE LIABLE FOR THE OUTLAWING OF ANY RIGHTS UNDER ANY
STATUTE OF LIMITATIONS WITH RESPECT TO THESE JOINT ESCROW INSTRUCTIONS OR ANY
DOCUMENTS DEPOSITED WITH YOU.

 

(XII)          YOU SHALL BE ENTITLED TO EMPLOY SUCH LEGAL COUNSEL AND OTHER
EXPERTS AS YOU MAY DEEM NECESSARY PROPERLY TO ADVISE YOU IN CONNECTION WITH YOUR
OBLIGATIONS UNDER THESE JOINT ESCROW INSTRUCTIONS AND MAY RELY UPON THE ADVICE
OF SUCH COUNSEL.

 

(XIII)         YOUR RESPONSIBILITIES AS ESCROW AGENT UNDER THESE JOINT ESCROW
INSTRUCTIONS SHALL TERMINATE IF YOU SHALL CEASE TO BE EMPLOYED BY THE
CORPORATION OR IF YOU SHALL RESIGN BY WRITTEN

 

B-2

--------------------------------------------------------------------------------


 

NOTICE OF EACH PARTY.  IN THE EVENT OF ANY SUCH TERMINATION, THE CORPORATION
SHALL APPOINT ANY OFFICER OF THE CORPORATION AS SUCCESSOR ESCROW AGENT.

 

(XIV)        IF YOU REASONABLY REQUIRE OTHER OR FURTHER INSTRUMENTS IN
CONNECTION WITH THESE JOINT ESCROW INSTRUCTIONS OR OBLIGATIONS UNDER THESE JOINT
ESCROW INSTRUCTIONS, THE PARTIES SHALL FURNISH SUCH INSTRUMENTS.

 

(XV)         IT IS UNDERSTOOD AND AGREED THAT SHOULD ANY DISPUTE ARISE WITH
RESPECT TO THE DELIVERY AND/OR OWNERSHIP OR RIGHT OF POSSESSION OF THE
SECURITIES HELD BY YOU UNDER THESE JOINT ESCROW INSTRUCTIONS, YOU ARE AUTHORIZED
AND DIRECTED TO RETAIN IN YOUR POSSESSION WITHOUT LIABILITY TO ANYONE ALL OR ANY
PART OF THE SECURITIES UNTIL THE DISPUTE IS SETTLED EITHER BY MUTUAL WRITTEN
AGREEMENT OF THE PARTIES OR BY A FINAL ORDER, DECREE OR JUDGMENT OF A COURT OF
COMPETENT JURISDICTION AFTER THE TIME FOR APPEAL HAS EXPIRED AND NO APPEAL HAS
BEEN PERFECTED.  YOU ARE UNDER NO DUTY WHATSOEVER TO INSTITUTE OR DEFEND AGAINST
ANY SUCH PROCEEDINGS.

 

(XVI)        ANY NOTICE REQUIRED OR PERMITTED UNDER THESE JOINT ESCROW
INSTRUCTIONS SHALL BE GIVEN IN WRITING AND WILL BE DEEMED EFFECTIVELY GIVEN UPON
PERSONAL DELIVERY OR UPON DEPOSIT IN THE UNITED STATES POST OFFICE, BY
REGISTERED OR CERTIFIED MAIL WITH POSTAGE AND FEES PREPAID, ADDRESSED TO EACH OF
THE OTHER PARTIES.

 

(XVII)       BY SIGNING THESE JOINT ESCROW INSTRUCTIONS, YOU BECOME A PARTY ONLY
FOR THE PURPOSE OF THESE JOINT ESCROW INSTRUCTIONS; YOU DO NOT BECOME A PARTY TO
THE AGREEMENT.

 

(XVIII)      THIS INSTRUMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE.

 

(XIX)         THIS INSTRUMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.

 

 

 

Very truly yours,

 

 

 

 

 

XPLORE TECHNOLOGIES CORP.

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

Its

 

 

 

 

ESCROW AGENT:

 

[Name of Offeree] (PURCHASER)

 

 

 

 

 

 

 

 

 

Signature

 

Signature

 

B-3

--------------------------------------------------------------------------------

 

XPLORE TECHNOLOGIES CORP.

2009 STOCK INCENTIVE PLAN

 

RESTRICTED SHARE AGREEMENT

 

EXHIBIT C

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED, [Name of Offeree] sells, assigns and transfers to XPLORE
TECHNOLOGIES CORP. (the “Corporation”) or its assignee [print the number of
shares] ([# of shares]) shares of the Common Stock of the Corporation (the
“Shares”), standing in his or her name on the books of the Corporation
represented by Certificate No.                      and irrevocably constitutes
and appoints [Name/Title of Escrow Agent] as Attorney to transfer the Shares on
the books of the Corporation with full power of substitution in the premises.

 

Dated:                              ,         .

 

 

[NAME OF PURCHASER]

 

 

 

 

 

 

 

(Signature)

 

Spousal Consent (if applicable)

 

                                       (Offeree’s spouse) indicates by the
execution of this Assignment his or her consent to be bound by the terms herein
as to his or her interests, whether as community property or otherwise, if any,
in the Shares.

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

 

Signature

 

INSTRUCTIONS:  PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE. 
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE CORPORATION TO EXERCISE ITS
“RIGHTS” UPON A FORFEITURE AS SET FORTH IN THE RESTRICTED SHARE AGREEMENT
WITHOUT REQUIRING ADDITIONAL SIGNATURES.

 

C-1

--------------------------------------------------------------------------------
